Citation Nr: 0030150	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-12 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right leg disorder, 
to include a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active military duty from March 1951 to 
January 1952.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a September 1998 
rating decision of the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Nashville, Tennessee 
(hereinafter RO).


REMAND

Initially, the Board observes that the RO denied this claim 
on the basis that it was not well grounded.  The statutory 
requirement that a veteran submit a well-grounded claim, 
however, was repealed by legislation passed by the 106th 
Congress and signed into law by the President in the fall of 
2000.  Hence, due process requires that this claim be 
readjudicated on the merits.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Additionally, the Board finds that the duty to assist has not 
been fulfilled.  See Veterans Claims Assistance Act of 2000, 
Pub. L. 106-475.  Specifically, the Board notes that the 
veteran testified at a hearing before the Board in January 
2000, that he had been examined at a VA facility for the 
disorder at issue.  However, these records have not been 
obtained.  Moreover, a VA examination which includes a nexus 
opinion as to the etiology of the claimed disorder is also 
not of record.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
evidence that provides a relationship 
between any current right leg, right 
foot, or right knee disorder and his 
period of active military service.  The 
RO should assist the veteran in obtaining 
the identified information as necessary.  
Specifically, the RO should request any 
medical records pertinent to this claim 
from the VA Medical Center in Nashville, 
Tennessee.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  If a VA examination has been 
conducted, the RO should contact the 
examiner who conducted the examination 
and request that an opinion as to the 
etiology of any current right leg 
disorder, to include the right knee and 
right foot, be provided.  The claims file 
must be made available to and reviewed by 
the examiner and the report should 
reflect that such a review was made.  
Based upon the evidence of record, the 
examiner should state whether it is at 
least as likely as not that any current 
right leg disorder, to include a right 
knee or foot disorder, is related to the 
veteran's period of active duty.  A 
complete rationale for any opinion 
expressed should be included in the 
report.  Any report prepared should be 
typed.

3.  If a VA examination pertinent to the 
disorder at issue in this matter has yet 
to be conducted or the examiner who 
conducted the VA examination is no longer 
available, the veteran should be afforded 
an appropriate substitute examination to 
determine the etiology of any right leg 
disorder, to include the right knee and 
right foot, found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  Following a 
review of the service and postservice 
medical records, the examiner should 
state whether it is at least as likely as 
not that any diagnosed right leg, knee or 
foot disorder is related to the veteran's 
active duty service.  A complete 
rationale for all opinions should be 
provided.  Any report prepared should be 
typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Thereafter, the RO 
should readjudicate the veteran's claim 
of entitlement to service connection for 
a right leg disorder, to include the 
right knee and right foot, on the merits.  
If the issue remains denied, the RO 
should provide the veteran and his 
representative a supplemental statement 
of the case, and provide an adequate 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The Board intimates no opinion, either legal or factual, 
concerning the ultimate disposition warranted in this case.  
No action is required of the veteran until he receives 
further notice.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

